Citation Nr: 1418930	
Decision Date: 04/29/14    Archive Date: 05/06/14

DOCKET NO.  09-04 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to service connection for left ear hearing loss. 

2. Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from September 1986 to February 1992, with subsequent service in the Army Reserve and Army National Guard of Missouri.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction over the Veteran's claims file was subsequently transferred to the VA RO in Lincoln, Nebraska.  

A review of the Virtual VA paperless claims processing system reveals additional VA treatment records from May 2010 to August 2012.  In the October 2012 Supplemental Statement of the Case, the RO specifically stated that these records were reviewed prior to the adjudication of the claims.  Therefore there is no prejudice to the Veteran in the Board's adjudication of his claims.  Any future consideration of this case should take into consideration the existence of this electronic record.

In March 2012 the Board remanded this case to the RO via the Appeals Management Center (AMC) for further development and it has now been returned to the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is entitled to substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The May 2012 VA medical opinion sought on remand was inadequate because the examiner did not address the Veteran's conceded in-service noise exposure and post-service findings of tinnitus.  A supplemental opinion must be obtained.  

Accordingly, the case is REMANDED for the following action:

1. Return the Veteran's claims file to the audiologist who provided the May 2012 opinion so that a supplemental opinion may be provided.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified audiologist.  A new examination is only required if deemed necessary by the examiner.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in the examination report. 

a) If a new examination is conducted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) The examiner must accept as credible the Veteran's assertion that he was exposed to noise in service.  

c) Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

i) The report of the Veteran's December 2007 VA examination, wherein he reported first noticing tinnitus in 1987, while on active duty.  

ii) Private treatment reports showing complaints of tinnitus in August 2003 and March 2004.  

d) The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left ear hearing loss and bilateral tinnitus began during active service; or, are related to any incident of service to include noise exposure; or, with regard to sensorineural hearing loss, began within one year after discharge from active service.  

e) A negative opinion based solely on the absence of hearing loss in-service or normal hearing on separation is NOT sufficient.  

f) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

2. The RO must review the claims file and ensure that the foregoing development action has completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

3. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



